Per Curiam.

Under the view taken by the United States Supreme Court of the jury voir dire, as reflected in the three cases cited, supra, which we are obliged to follow, one or more of the members of the veniremen discharged in the instant case did not unambiguously state that he would automatically vote against the imposition of the death penalty in a proper case, or in other words, no matter what the trial might reveal.
Accordingly, the judgment of the Court of Appeals affirming the sentence of death is reversed and the judgment of the Court of Appeals affirming the conviction of defendant on the charge of murder in the first degree is affirmed. The cause is remanded to the Court of Common Pleas, with instructions to vacate the journal entry sentencing this defendant to death, and then to sentence defendant to imprisonment in the Ohio State Penitentiary for life as provided for in R. C. 2901.01.

Judgment accordingly.

O’Nett.t,, C. J., Schneider, Herbert, Duncan, Corrigan, Stern and Leach, JJ., concur.